This case involves substantially the same facts as the Bnrnet-Woods Building & Savings Co. v. German National Bank, and the same conclusion is reached in it. Schrader perpetrated a similar fraud on the plaintiff, obtained the check drawn on the defendant, and cashed it at the German National Bank. That bank sent it through the clearing house, and the defendant paid it. The circumstances were even more aggravated, in that the check on its face indicates that it was a loan to the payee who was fictitious. The check was payable, not to order, but to the party named, and the defendant had recourse against the German National Bank, but this is immaterial, as it seems to me, for the disability attached to the check in its inception, and any one who was deceived by.it, could defend on the ground of negligence.